Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Synovics Pharmaceuticals, Inc. 5360 Northwest 35 th Avenue Ft. Lauderdale, FL 33309 954-486-4590 September 9, 2008 VIA EDGAR TRANSMISSION Division of Corporation Finance Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Synovics Pharmaceuticals, Inc. (the  Company ) Registration Statement on Form S-3 File No. 333-135981 Filed July 24, 2006 Ladies and Gentlemen: The Company hereby respectfully requests, pursuant to Rule 477 under the Securities Act of 1933, as amended, that the Securities and Exchange Commission (the  Commission ) consent to the withdrawal by the Company of its Registration Statement on Form S-3 filed with the Commission on July 24, 2006 (File No. 333-135981) (the  Registration Statement ). The Company requests this withdrawal because it has determined not to pursue the registration of the securities included in the Registration Statement at this time. No securities were offered or sold pursuant to the Registration Statement. Please apply the Companys filing fee to its account with the Commission. Thank you for your assistance in this matter. Synovics Pharmaceuticals, Inc. By: /s/ Steve Getraer Name: Steve Getraer Title: Chief Financial Officer
